DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 37 recites “wherein the holder includes a proximalmost planar surface”. What is a proximalmost?  Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilad et al. (herein after will be referred to as Gilad) (US 20100326703) in view of Sanders et al. (herein after will be referred to as Sanders) (US 20080108869).

Regarding claim 21, Gilad discloses an imaging module for a medical device, comprising: 
a first optical assembly;  a second optical assembly;  [See Gilad [Fig. 16] Two cameras.]
a flexible circuit board having a bent configuration and an unbent configuration, and [See Gilad [Figs. 1-16] Bending a flexible circuit board from an unbent configuration into a bent configuration.]
wherein the flexible circuit board comprises: a distal section configured to hold the first optical assembly and a proximal section configured to hold the second optical assembly;  [See Gilad [Fig. 1] Parts (11’-13’) hold one camera and the other parts (which are proximate to the first camera parts) hold the second camera.]
a holder configured to hold the flexible circuit board and including a first space configured to receive the first optical assembly and a second space configured to receive the second optical assembly;  and [See Gilad [Fig. 13] Housing/Holder with two openings for respectively receiving the cameras attached to flexible circuit board.]
Gilad does not explicitly disclose
a fluid channeling component, wherein the holder is configured to support the fluid channeling component.  
However, Sanders does disclose
a fluid channeling component, wherein the holder is configured to support the fluid channeling component.  [See Sanders [Fig. 5] Housing with integrated fluid injector (40).]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Gilad to add the teachings of Sanders, in order to improve upon optical devices within endoscopes by providing the ability to clean the optical devices [See Sanders [0014-0015]].

Regarding claim 25, Gilad (modified by Sanders) disclose the device of claim 21.  Furthermore, Gilad discloses
wherein: the flexible circuit board further includes an intermediate section proximal to the distal section, wherein the intermediate section includes a center [See Gilad [Fig. 1 and 4] Intermediate section (110-113) consists of central portion (110) and lateral portions (11, 12, 13), the lateral portions are bent and offset in a specific plane.  Intermediate section near distal (15’).  Also, see Fig. 3, Portion (11) is a surface in which the camera is connected with.]
 
Regarding claim 26, Gilad (modified by Sanders) disclose the device of claim 21.  Furthermore, Gilad discloses
wherein the flexible circuit board further includes an intermediate section proximal to the distal section, the intermediate section including a central portion, a first lateral portion, and a second lateral portion on an opposite side of the central portion as the first lateral portion;  wherein the second lateral portion includes an arm portion, and wherein the arm portion includes a surface configured to carry a camera of the first optical assembly. [See Gilad [Fig. 4] Intermediate section (110-113) consists of central portion (110) and lateral portions (11, 12, 13).  Intermediate section near distal (15’).  Also, see Fig. 3, Portion (11) is a surface in which the camera is connected with.]
 
Regarding claim 27, Gilad (modified by Sanders) disclose the device of claim 26.  Furthermore, Gilad discloses
wherein, with the flexible circuit board in the unbent configuration, the central portion, the first lateral portion, and the second lateral portion are substantially coplanar, and [See Gilad [Fig. 4] Parts of the flexible circuit board are all coplanar.]
wherein, with the flexible circuit board in the bent configuration, the surface of the arm portion is substantially parallel to the distal section. [See Gilad [Figs. 15-16]]
 
Regarding claim 28, Gilad (modified by Sanders) disclose the device of claim 27.  Furthermore, Gilad discloses
wherein an optical axis of the first optical assembly extends perpendicular to and intersects the surface of the arm portion. [See Gilad [Figs. 15-16]]

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilad (US 20100326703) in view of Sanders (US 20080108869) in view of Han (US 20110118549).

Regarding claim 22, Gilad (modified by Sanders) disclose the device of claim 21.  Furthermore, Gilad does not explicitly disclose
wherein the distal section of the flexible circuit board includes a first distal portion, a second distal portion, and a proximal portion that together form an arc shape configured to support the first optical assembly.  
However, Han does disclose
wherein the distal section of the flexible circuit board includes a first distal portion, a second distal portion, and a proximal portion that together form an arc shape configured to support the first optical assembly.  [See Han [Fig. 1] Image sensor (22) is supported by an arc/curved shape, which comprises a flat portion before the sensor (i.e. first distal portion), followed by the vertical portion which the image sensor resides on (i.e. second distal portion), followed by the backside vertical portion (i.e. proximal portion).]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Gilad (modified by Sanders) to add the teachings of Han, in order to adjust the configuration of the flexible circuit board without unexpected results.
 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilad (US 20100326703) in view of Sanders (US 20080108869) and in further view of Menegazzi (US 20120035502).

Regarding claim 24, Gilad (modified by Sanders) disclose the device of claim 21.  Furthermore, Gilad does not explicitly disclose
wherein the second space extends between a U-shaped portion of the holder.  
However, Menegazzi does disclose
wherein the second space extends between a U-shaped portion of the holder.  [See Menegazzi [Fig. 9B] Holes (48) (i.e. spaces) for receiving fiber optic cameras, wherein the Holder (47) is U-shaped.] 
.

 Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilad (US 20100326703) in view of Sanders (US 20080108869) and in further view of Levy (US 20120065468).

Regarding claim 30, Gilad (modified by Sanders) disclose the device of claim 21.  Furthermore, Gilad does not explicitly disclose
wherein the holder extends distal to the fluid channeling component.
However, Levy does disclose
wherein the holder extends distal to the fluid channeling component. [See Levy [Fig. 3] Housing and injector extend at the distal end.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Gilad (modified by Sanders) to add the teachings of Levy, in order to improve upon the packing of all the required elements within an endoscope [See Levy [0005]].
 
Regarding claim 31, Gilad (modified by Sanders) disclose the device of claim 21.  Furthermore, Gilad does not explicitly disclose
wherein the space of the holder is configured to receive a portion of the fluid channeling component.
However, Levy does disclose
wherein the space of the holder is configured to receive a portion of the fluid channeling component. [See Levy [Fig. 3] Housing for holding the components inside the tip section.  It is inherent that there will be room/space for the pathway fluid injector inside the housing.]
Applying the same motivation as applied in claim 30.

Regarding claim 32, Gilad (modified by Sanders) disclose the device of claim 21.  Furthermore, Gilad does not explicitly disclose
wherein a first central longitudinal axis of the first optical assembly is transverse to a second central longitudinal axis of the second optical assembly.  
However, Levy does disclose
wherein a first central longitudinal axis of the first optical assembly is transverse to a second central longitudinal axis of the second optical assembly.  [See Levy [Figs. 5] Front facing camera and Side facing cameras.]
Applying the same motivation as applied in claim 30.

Claims 33 and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilad (US 20100326703) in view of Zhang et al. (herein after will be referred to as Zhang) (US 20080250637) and in further view of Nomura et al. (herein after will be referred to as Nomura) (US Patent No. 5826126).

a first optical assembly;  a second optical assembly;  [See Gilad [Fig. 16] Two cameras.]
a flexible circuit board having a plurality of bends, [See Gilad [Figs. 1-14] Bending a flex circuit board multiple times.]
wherein the first portion is coupled to the first optical assembly, and the second portion is coupled to the second optical assembly;  and [See Gilad [Fig. 4] Intermediate portions (center of drawing) ultimately hold camera (25) and rear portions (i.e. right bottom parts of drawing) hold the other camera (25’).
a holder configured to hold the flexible circuit board. [See Gilad [Fig. 16] Housing for holding the components in place.]
Gilad does not explicitly disclose
wherein the flexible circuit board comprises: a front section configured to support the first optical assembly and including a U-shaped portion configured to receive the first optical assembly, 
wherein the flexible circuit board comprises: an intermediate section, and a rear section, 
wherein portions of the front, the intermediate, and the rear sections have a first wall thickness, wherein a first portion of the intermediate section has a second wall thickness, wherein a second portion of the rear section has a third wall 
However, Zhang does disclose
wherein the flexible circuit board comprises: an intermediate section, and a rear section, [See Zhang [Fig. 10] Front Section (i.e. left of drawing) is less thick than intermediate section (middle of drawing) and rear section (i.e. right side of drawing).  Also, see 0025, FPCB with different number of layers in different areas.]
wherein portions of the front, the intermediate, and the rear sections have a first wall thickness, wherein a first portion of the intermediate section has a second wall thickness, wherein a second portion of the rear section has a third wall thickness, wherein the second and the third wall thicknesses are thicker than the first wall thickness, [See Zhang [Fig. 10] Front Section (i.e. left of drawing) is less thick than intermediate section (middle of drawing) and rear section (i.e. right side of drawing).  Also, see 0025, FPCB with different number of layers in different areas.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Gilad to add the teachings of Zhang, in order to adjust the configuration of the flexible circuit board without unexpected results and to improve upon the manufacturing process for manufacturing a multilayer FPCB [See Zhang [0009]].
Gilad (modified by Zhang) do not explicitly disclose
wherein the flexible circuit board comprises: a front section configured to support the first optical assembly and including a U-shaped portion configured to receive the first optical assembly,
However, Nomura does disclose
wherein the flexible circuit board comprises: a front section configured to support the first optical assembly and including a U-shaped portion configured to receive the first optical assembly, [See Nomura [Fig. 5] Flex circuit board (6), which has a U-shaped opening.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Gilad (modified by Zhang) to add the teachings of Nomura, in order to improve upon a flexible PCB housing structure [See Nomura [Col. 1 1st para.]].

Regarding claim 35, Gilad (modified by Zhang and Nomura) disclose the device of claim 33.  Furthermore, Gilad does not explicitly disclose
wherein the first portion is proximal to the U-shaped portion.  
However, Nomura does disclose
wherein the first portion is proximal to the U-shaped portion.  [See Nomura [Fig. 5] Flex circuit board (6), which has a U-shaped opening defined by the forward parts and has intermediate parts in a different axes proximate/near the forward parts.]
Applying the same motivation as applied in claim 33.


wherein the second portion is proximal to the first portion.
However, Zhang does disclose
wherein the second portion is proximal to the first portion. [See Zhang [Fig. 10] The intermediate section will be proximate to the rear section.]
 Applying the same motivation as applied in claim 33.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilad (US 20100326703) in view of Zhang (US 20080250637) in view of Nomura (US Patent No. 5826126) in view of Levy (US 20120065468) and in further view of Sanders (US 20080108869).

Regarding claim 37, Gilad (modified by Zhang and Nomura) disclose the device of claim 33.  Furthermore, Gilad does not explicitly disclose
wherein the holder includes a proximalmost planar surface;  and 
wherein the fluid channeling component includes a distal-facing surface configured to mate with the proximalmost planar surface of the holder.
However, Levy does disclose
wherein the holder includes a proximalmost planar surface;  and [See Levy [Fig. 3] Fluid injector (310a) extend to the planar surface of the housing.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Gilad (modified by Zhang and Nomura) to add the [See Levy [0005]].
Gilad (modified by Zhang, Nomura and Levy) do not explicitly disclose
wherein the fluid channeling component includes a distal-facing surface configured to mate with the proximalmost planar surface of the holder.
However, Sanders does disclose
wherein the fluid channeling component includes a distal-facing surface configured to mate with the proximalmost planar surface of the holder. [See Sanders [Fig. 5] Fluid ports (40) are integrated with the holder (48A).]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Gilad (modified by Zhang, Nomura and Levy) to add the teachings of Sanders, in order to improve upon optical devices within endoscopes by providing the ability to clean the optical devices [See Sanders [0014-0015]].

Claims 38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilad (US 20100326703) in view of Armstrong (US 20050231476).

Regarding claim 38, Gilad discloses an imaging module for a medical device, comprising: 
a first optical assembly;  a second optical assembly; [See Gilad [Fig. 16] Two cameras.]
a flexible circuit board having a bent configuration and an unbent configuration, and [See Gilad [Figs. 1-16] Bending a flexible circuit board from an unbent configuration into a bent configuration.]
wherein the flexible circuit board comprises: a distal section configured to hold the first optical assembly and including a first distal portion, a second distal portion, an opening configured to receive the first optical assembly, and [See Gilad [Fig. 1] Portions (11’, 13’ and 12’.  Also, see Figs. 4-6, opening for optical assembly (12’).]
a proximal portion coupled to the first and the second distal portions, [See Gilad [Fig. 1] Proximal portion (111’) (not directly coupled but coupled).]
wherein, with the flexible circuit board in the unbent configuration, the proximal portion and the first and the second distal portions are substantially coplanar, and [See Gilad [Fig. 3] Portions are all co-planar when in the unbent configuration.]
wherein the first and the second distal portions are at a distalmost end of the flexible circuit board in the bent and the unbent configurations of the flexible circuit board;  and [See Gilad [Fig. 3 and 16] Cameras are located at the ends of the camera in the unbent/bent configuration.]
a holder configured to hold the flexible circuit board. [See Gilad [Fig. 16] Housing for flex circuit board.]
 Gilad does not explicitly disclose
wherein a central longitudinal axis of the proximal portion extends between the first and the second distal portions when in the unbent configuration,

wherein a central longitudinal axis of the proximal portion extends between the first and the second distal portions when in the unbent configuration, [See Armstrong [0012 and Fig. 14] Flexible circuit board in the unbent configuration with distal section comprising portions (207.06 and 207.03) and proximal portion (224), where the center axis (224) extends between (207.06 and 207.03).]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Gilad to add the teachings of Armstrong, in order to improve upon optical devices within endoscopes by providing the ability to clean the optical devices [See Sanders [0014-0015]].

Regarding claim 40, Gilad (modified by Armstrong) disclose the device of claim 38.  Furthermore, Gilad discloses
wherein: the flexible circuit board further includes an intermediate section proximal to the distal section, wherein the intermediate section includes a center portion, a first side panel, and a second side panel, wherein the first side panel and the second side panel are angled relative to the center portion when the flexible circuit board is in the bent configuration;  and [See Gilad [Fig. 4] Intermediate section (110-113) consists of central portion (110) and lateral portions (11, 12, 13), the lateral portions are bent and offset in a specific plane.  Intermediate section near distal (15’).  Also, see Fig. 3, Portion (11) is a surface in which the camera is connected with.]
[See Gilad [Fig. 15-16]]

Allowable Subject Matter
Claims 23, 29, 34 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486